Citation Nr: 0842095	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
anisocoria, from October 17, 1988 to March 2, 2005, and for a 
rating in excess of 30 percent post  pseudo-aphakia surgery, 
from May 1, 2005, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a rating in excess of 10 percent for post-
concussion headaches, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

4.  Entitlement to an extension of a temporary total rating, 
beyond April 30, 2005, for convalescence following surgery 
for a service-connected eye disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
July 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  December 2004 and June 2005 rating 
decisions.

In a December 2004 decision, the RO denied higher ratings for 
anisocoria and for post-concussion headaches and denied 
service connection for depression, claimed as secondary to 
service-connected disabilities.  The veteran filed notice of 
disagreements (NOD) in January 2005.

In a June 2005 decision, the RO denied an extension of a 
temporary total rating for convalescence beyond May 1, 2005 
for the veteran's service-connected eye condition, post-
surgery.  The veteran filed a NOD in June 2005.

The RO issued a statement of the case (SOC) in October 2006 
that addressed all four issues on appeal.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2006, in which he also 
requested a hearing before a member of the Board.

In November 2006 correspondence, the veteran accepted a 
videoconference hearing before a member of the Board in lieu 
of a Travel Board hearing.  The veteran was scheduled for a 
videoconference hearing in October 2008; however, 
documentation associated with the claims file reflects that 
the veteran withdrew this request on the date of the 
scheduled hearing.

The Board's decision on the claim for service connection for 
depression, claimed as secondary to service-connected 
disabilities and the claim for an extension of a temporary 
total rating, from May 1, 2005, for convalescence following 
surgery for a service-connected eye disability, is set forth 
below.  The claims for higher ratings for service-connected 
anisocoria , from October 17, 1988 to March 2, 2005, and for 
a rating in excess of 30 percent post  pseudo-aphakia 
surgery, from May 1, 2005, and for service-connected post-
concussion headaches, each, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b), are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.  

2.  The most probative medical opinion on the question of 
whether the veteran's diagnosed depression is caused or 
aggravated by his service-connected disabilities, is in 
relative equipoise.

3.  There is no medical evidence showing that the March 3, 
2005 surgical treatment of the veteran's service-connected 
eye disability resulted in severe residuals or otherwise 
required any period of convalescence beyond April 30, 2005.   


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for depression, claimed 
as secondary to service-connected disabilities, are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an extension of a temporary total rating 
for convalescence following surgery for a service-connected 
eye disability, beyond April 30, 2005, are not met.  38 
C.F.R. § 4.30 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for depression, claimed as 
secondary to service-connected disabilities, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

As for the claim for an extension of a temporary total 
rating, from May 1, 2005, for convalescence following surgery 
for a service-connected eye disability, notice requirements 
under the VCAA essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received, proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. § 
3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

VCAA notice should also include information pertaining to the 
assignment of disability ratings (to include the criteria for 
all higher ratings), as well as information pertaining to the 
assignment of effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this appeal, in a September 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an extension of a 
temporary total rating, from May 1, 2005, for convalescence 
following surgery for a service-connected eye disability, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of this letter, and opportunity for the 
veteran to respond, the RO furnished an October 2006 SOC 
which reflects a de novo review of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).  Further, the October 2006 SOC set forth the 
applicable criteria pertaining to temporary total ratings 
pursuant to 38 C.F.R. § 4.30 (which suffices for 
Dingess/Hartman).  
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
and surgical records and the report of a VA examination.  
Also of record and considered in connection with the appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through the notice provided by the 
RO, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim for an extension of 
a temporary total rating, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any claim  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

In this case, the veteran does not contend that his 
depression is the result of disease or injury incurred or 
aggravated in service.  Rather, he claims that this 
disability is the result of service-connected eye 
disabilities and post-concussion headaches.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2008).

Under the regulation in effect at the time the veteran filed 
his claim, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Private and VA treatment records show that the veteran 
currently is diagnosed with depression. The issue is thus 
whether the veteran's current depression is medically related 
to his service-connected eye disabilities and/or post-
concussion headaches, either on the basis of causation or 
aggravation.  The claims file contains conflicting opinions 
in response to this question.

In a September 1973 rating decision, the RO granted service 
connection for post-concussion headaches, and in a March 1981 
decision, the RO granted service connection for anisocoria 
secondary to traumatic mydriasis.
 
A May 1989 RO hearing transcript reflects that the veteran 
testified that his service-connected eye disabilities and 
post-concussion headaches caused him psychological problems 
to include worry about his job and making a living, which 
results in extra stress, also his disabilities have affected 
his ability to concentrate and affected his social life.    

A VA examination report from February 1991 reflects that the 
veteran complained of dysregulated mood, restricted to him 
being quite irritable under times of stress and when his pain 
was severe (due to his service-connected disabilities).  The 
veteran also complained of teeth grinding, a restricted 
lifestyle, and a history of various other somatic complaints 
such as problems with heartburn and concerns about heart 
disease.   The veteran's wife stated that he was forgetful.  
Mental status examination revealed that the veteran's mood 
was indicated to be neutral, although the veteran stated that 
the chronic pain was wearing him down.  The examiner 
concluded that the veteran's chronic head and eye pain 
appeared to be an adequate explanation for the veteran's mild 
psychological symptoms.  The examiner furthered that although 
the veteran had complaints of somatic symptoms that were 
probably not organically based, these were not of sufficient 
severity to warrant a diagnosis of a somatoform disorder or 
an anxiety disorder.  Hence, no psychiatric diagnosis was 
reported.  

In a March 2004 letter, M. P. Patel, M.D., stated that the 
veteran had been under his care since January "2001" and 
the veteran's symptoms included nervousness, difficulty 
sleeping, lack of energy, difficulty concentrating, feelings 
of hopelessness, and loss of interest with hobbies, family, 
and friends.  The veteran also complained of frequent 
headaches with nausea and blurred vision with sensitivity to 
light.  The veteran was diagnosed with depression and anxiety 
stemming from work related stressors.  Dr. Patel opined that 
the veteran complaints of frequent headaches and sensitivity 
to light are contributing factors to his depression and 
anxiety.  

In a July 2004 letter, Dr. Patel noted that the veteran 
suffered post concussion, head trauma in service, and was 
service-connected for eye trauma.  He also noted that the 
veteran was assaulted at work in September 2001, and had 
returned to work in April 2003 with restrictions.  The 
veteran described feeling very depressed, with no energy and 
an inability to sleep at night.  Any task he had to do he 
felt was too difficult.  His symptoms included poor 
concentration, when at home he isolates himself, and feelings 
of helplessness, hopelessness, and mood swings.  
Dr. Patel stated that precipitating factors are the assault 
and work environment, exacerbating the veteran's service-
connected injuries.  

In a July 2005 letter, Dr. Patel stated that upon review of 
the veteran's past medical history, it was his professional 
opinion, as a Board Certified Psychiatrist, that the 
veteran's diagnosis of Major Depression Disorder with Anxiety 
was consistent with symptoms related to the veteran's 
service-connected headaches and eye trauma resulting in years 
of coping with poor vision, eye strain, and fatigue combined 
with pain associated with post concussion headaches and 
exposure to work related stressors on a daily basis.   

A September 2006 VA examination report reflects that a 
diagnosis of adjustment disorder with mixed anxiety and 
depressed mood was provided by a VA psychologist.  The VA 
examiner commented that it was clear that the veteran was 
experiencing significant depression and anxiety.  He 
furthered that the onset of these difficulties coincided 
temporally with an assault the veteran suffered while working 
at the U.S. Postal Service in 1991, to include recurrent 
dreams regarding that event and avoidance of persons 
associated with his workplace.  The examiner opined that it 
was very unlikely that the veteran's current psychiatric 
symptoms were secondary to his service-connected headaches 
and anisocoria and it was much more likely that his current 
mood symptoms are an adjustment reaction directly related to 
his assault.  

In an October 2006 letter, the veteran disagreed with the 
September 2006 VA examiner's findings, specifically noting 
that he had reported symptoms of depression related to his 
service-connected disabilities in 1985 and in 1989, prior to 
the September 2001 workplace assault.  He furthered that his 
private psychiatrist, who had reviewed his medical records 
and treated him since January 2002, diagnosed him with 
depression related to his service-connected disabilities. 

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a grant of service connection for depression, claimed as 
secondary to service-connected disabilities, is warranted.

In weighing the conflicting opinions provided by Dr. Patel 
and the September 2006 VA examiner, the Board notes that the 
September 2006 VA examination report is lengthy and contained 
a detailed review of the claims file.  Significantly, 
however, the VA examiner did not acknowledge the veteran's 
hearing testimony from May 1989, in which the veteran 
complained of psychological symptoms related to his service-
connected disabilities.   Furthermore, the September 2006 VA 
examiner did not address the February 1991 VA examiner's 
conclusion that that the veteran's chronic head and eye pain 
appeared to be an adequate explanation for the veteran's mild 
psychological symptoms.  The Board points out that the 
veteran's complaints of psychological symptoms which he and a 
1991 VA examiner attributed to his service-connected 
disabilities, prior to the workplace assault in 2001, 
diminishes  the probative value of the September 2006 VA 
examiner's opinion. 

By contrast, the Board finds that the opinions provided by 
Dr. Patel, are entitled to more probative weight than the 
opinion of the September 2006 VA examiner.  Dr. Patel 
carefully considered and accurately recounted the evidence of 
record and explained the reasons for his conclusion in light 
of his interpretation of this evidence.  Moreover, Dr. 
Patel's conclusion is supported by the veteran's May 1989 
testimony and the September 1991 VA examiner's opinion.  The 
Board accords great probative value to Dr. Patel's opinion, 
and finds it to be dispositive of the question of whether the 
veteran's diagnosed depression is secondary to his service-
connected disabilities.

It is the responsibility of the Board to assess the 
credibility and weight to be given to each piece of 
conflicting evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After carefully considering the evidence of record in light 
of the above criteria and resolving all reasonable doubt in 
favor of the veteran, the Board finds that a grant of service 
connection for depression, secondary to service-connected 
disabilities is warranted.  Competent medical evidence 
reflects that the veteran has a current diagnosis of 
depression.  Additionally, Dr. Patel opined that the 
veteran's depression diagnosis was consistent with symptoms 
related to the veteran's service-connected headaches and eye 
trauma resulting in years of coping with poor vision, eye 
strain, and fatigue combined with pain associated with post 
concussion headaches and exposure to work related stressors 
on a daily basis.  Hence, the record presents a basis for a 
grant of service connection for depression, claimed as 
secondary to service-connected disabilities.  

Given the totality of the evidence, to particularly include 
the medical opinions addressed above, and resolving all 
reasonable doubt in favor of the veteran (see 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 53-
56), the Board finds that the criteria for service connection 
for depression, claimed as secondary to service-connected 
disabilities, are met.

II.  Extension of a Temporary Total Rating

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is  
warranted.  Total ratings will be assigned under this section  
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the  
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30.  
Chronic residual disabilities are rated under the schedular 
criteria and are not rated under 38 C.F.R. § 4.30.  

The record reflects that the veteran is service connected for 
anisocoria secondary to traumatic mydriasis.   

In a June 2005 rating decision, the RO granted a temporary 
100 percent disability rating, pursuant to 38 C.F.R. § 4.30, 
for the period from March 3, 2003 to April 30, 2005, based on 
the veteran's pseudo-aphakia surgery, left eye, performed on 
March 3, 2005.   

The veteran contends that his 100 percent rating should be 
continued beyond May 1, 2005, when a 30 percent disability 
rating for his service-connected eye disability was assigned.  
The veteran asserts that he was not provided with the correct 
eye glasses prescription post surgery until June  27, 2005, 
after he returned to work, and therefore, an extension in the 
temporary total rating is warranted.

A VA operation report reflects that the veteran underwent 
phacoemulsification with intraocular lens placement of the 
left eye on March 3, 2005. 

A March 2005 VA letter from a resident physician in the 
Ophthalmology section reflects that the veteran was unable to 
return to work as a truck driver due to recent cataract 
surgery for at least four weeks.  The doctor furthered that 
this could possibly be longer depending on the veteran's 
recovery and his receipt of new eyeglasses.
 
An April 2005 VA ophthalmology record reflects that the 
veteran was post operative one month and he had some residual 
post operative stigmatism which was corrected with manifest 
refraction.  It was also noted that the veteran did not need 
any drops or shield.  The veteran was advised to pick frames 
that have a clip-on sunglass option as the veteran has 
traumatic left pupil, which causes glare issues.

An April 2005 VA record reflects that the veteran was 
certified to return to work on Friday, April 29, 2005.  

After reviewing the evidence of record, the Board finds that 
there is no evidence that the veteran's period of 
convalescence extended beyond the time period for which he 
was compensated under 4.30, (from March 3, 2005 to April 30, 
2005).  

The Board has considered the veteran's contentions that 
additional convalescence was required from May 1, 2005.   VA 
medical records dated from March 2005 to April 2005, as well 
as the March 2005 and April 2005 letters do not show evidence 
of severe postoperative residuals as contemplated in the 
governing  regulation that would warrant an extension of the 
veteran's paragraph 30 benefits beyond April 30, 2005.  
Although the veteran did not receive the appropriate 
prescription glasses until June 2005, the evidence reflects 
that the surgical procedure did not (1) result in 
incompletely healed surgical wounds, stumps or recent 
amputations; (2) require  therapeutic immobilization of one 
major joint or more; (3) necessitate house confinement; or 
(4) necessitate immobilization by cast beyond the original 
period.  A  temporary total rating based on convalescence is 
not appropriate simply on the basis that the veteran was 
provided with the wrong eyeglass prescription after he 
returned to work.  

For all the foregoing reasons, the claim for an extension of 
a temporary total disability rating for convalescence beyond 
May 1, 2005, following eye surgery performed in March 2005, 
must be denied.  In reaching  this conclusion, the Board has 
considered the benefit-of-the- doubt doctrine; however, as 
none of the competent evidence supports the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

Service connection for depression, claimed as secondary to 
service-connected disabilities, is granted.

Entitlement to an extension of a temporary total disability 
rating for convalescence beyond May 1, 2005, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for higher ratings on appeal is 
warranted.

The veteran contends that his service-connected eye 
disability and post-concussion headaches are more severe than 
the currently assigned ratings reflect.   In addition, the 
medical records indicate that the veteran has additional eye 
manifestations, diagnosed as severe glare and right eye 
cataract that might warrant separate disability ratings.  The 
Board also notes that the veteran has never undergone a VA 
headache examination to determine the actual severity of this 
disability, specifically whether his post-concussion 
headaches have progressed to migraine headaches.  In this 
regard, the Board notes that in a February 2004 letter, L. M. 
Bowen,O.D., stated that the veteran was under the care of a 
physician for migraines.  

The Board finds, that in view of the above, additional VA 
examinations, with contemporaneous findings responsive to the 
applicable rating criteria, and responsive to the points 
raised above, are needed to fully and fairly evaluate the 
claims for higher rating on appeal.  See 38 U.S.C. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the RO should arrange for the veteran to undergo 
VA ophthalmological and neurological examinations, by 
appropriate physicians, at a VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, shall result in 
denial of the claim for an increased rating.  See 38 C.F.R. § 
3.655 (b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to any scheduled examination, the RO 
must obtain and associate with the claims file a copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Pittsburgh VA medical center (VAMC), University and Highland 
Drive, dated from May 2004 to March 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Hence, the RO must obtain all outstanding 
medical records regarding the treatment and/or evaluation of 
the veteran's eye disabilities and post-concussion headaches 
from the Pittsburgh VAMC,  following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

The RO should specifically request that the veteran identify 
and provide VA with authorization to obtain all outstanding 
medical records from the physician who is treating him for 
migraines, as indicated in a February 2004 letter, from L. M. 
Bowen,O.D., (noted above).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The RO's adjudication of the claim should include 
consideration of the criteria for a higher rating, on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321, and 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment for 
the veteran's eyes and post-concussion 
headaches from the Pittsburgh VAMC (from 
March 2005 to the present) to include all 
diagnostic test reports.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran identify and 
provide VA with authorization to obtain 
all outstanding medical records from the 
physician who is treating him for 
migraines, as indicated in a February 
2004 letter, from L. M. Bowen,O.D., 
(noted above).  

The RO should explain the requirements 
for establishing entitlement to higher 
ratings, to include under 38 C.F.R. § 
3.321(b)(1), and explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity are 
associated with the claims file.  The RO 
should also arrange for the veteran to 
undergo VA ophthalmological examination 
of his eyes and neurological examination 
of his post-concussion headaches, by 
appropriate physicians, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to  
examine the veteran, and each examination 
report should reflect consideration of  
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field of vision, 
and of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.


Ophthalmological examination:  In the 
report, the ophthalmological examiner 
should render specific findings as to the 
extent to which the veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the veteran is experiencing active 
pathology.  

The examiner should also provide an 
assessment of the impact of the veteran's 
service-connected eye disability on his 
ability to work.

Neurological examination:  The examiner 
should render findings as to the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks and 
whether the veteran has migraine 
headaches that may be considered part and 
parcel of the service-connected 
disability.

The examiner should also provide an 
assessment of the impact of the veteran's 
service-connected post -concussion 
headaches on his ability to work.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each claim remaining 
on appeal.  If the veteran fails, without 
good cause,  to report to the scheduled 
examination , the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, in adjudicating 
the claims for higher ratings, to include 
on an extra-schedular basis, pursuant to 
the 38 C.F.R. § 3.321(b), the RO should 
address whether staged rating, pursuant 
to Hart (cited to above), is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112  (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


